Citation Nr: 0606798	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  04-27 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for varicose veins.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from March 1951 to 
December 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  In that determination, the RO denied a 
claim of entitlement to service connection for varicose 
veins.  The veteran disagreed and this appeal ensued.  

This case has been advanced on the docket by reason of the 
advanced age of the veteran.  See 38 C.F.R. § 20.900 (c).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim has been obtained.  

2.  There is no competent medical evidence of record that 
links the veteran's claimed varicose veins to his active 
service.  


CONCLUSION OF LAW

Varicose veins are not due to or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issue addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
the claim on appeal via RO letters issued in April 2001 and 
February 2003, the rating decision, the statement of the case 
(SOC), and the supplemental statement of the case (SSOC).  In 
addition, the RO letters, the SOC, and the SSOC, provided the 
veteran with specific information relevant to the VCAA.  
Thus, no further notices are required.  See Quartuccio, 
supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  In this case, all identified 
and available evidence has been obtained, including all 
relevant treatment records and examination reports.  In 
October 2004, the veteran indicated that he had submitted all 
evidence available to him.  Thus, the Board finds that no 
additional evidence, which may aid the veteran's claim or 
might be pertinent to the bases of the claim, has been 
submitted, identified or remains outstanding, and the duty to 
assist requirement has been satisfied.  See Quartuccio, 
supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  By the informational letters, the rating decision, 
the SOC, and SSOC, VA satisfied the fourth element of the 
notice requirements.  Therefore, to decide the appeal 
regarding the veteran's claim discussed herein would not be 
prejudicial error to the claimant.  See VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  That 
was done in the instant claim and the Board concludes, that 
to proceed to a decision on the merits would not be 
prejudicial to the appellant.  The veteran was also given the 
opportunity to testify at hearing, which he declined.  

Under these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Service Connection 

The veteran and his representative assert, in essence, that 
service connection is warranted for varicose veins as a 
result of his active service in Korea.  The veteran maintains 
that he did not have varicose veins when he entered active 
service, and he attributes his varicose veins to prolonged 
standing and cold weather exposure while serving in Korea.  

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  38 U.S.C.A. § 1110.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).   

After reviewing the evidence of record in this case, the 
veteran's claim for service connection for varicose veins 
must fail.  At the outset, it is important to note that 
salvaged service medical records, which were presumed subject 
to a fire in the 1970's at the National Personnel Records 
Center (NPRC), were devoid of findings, treatment, or 
diagnoses for varicose veins in service.  

After service, VA treatment records show the veteran 
sustained cold injury in service in Korea and he received 
service connection for his left and right hand and left and 
right foot as a result of that injury.  

In October 2000, the veteran underwent a VA examination.  It 
was noted on examination that he had varicose veins, which 
were saccular in nature.  The examination did not relate the 
etiology of the veteran's varicose veins.  

In June 2001, a medical statement was made by Lawrence 
Armenti, MD in support of the veteran's claim.  The statement 
diagnosed varicose veins and recommended the use of Jobst 
stockings.  Dr. Armenti also indicated that the veteran had 
been treated for varicose veins since 1982 and was advised 
against standing in place for prolonged periods.  Dr. Armenti 
did not relate an opinion as to the etiology of the veteran's 
varicose veins.  

In July 2002, a statement from a comrade of the veteran's was 
associated with the claims folder in connection with the 
veteran's claim.  The statement indicated, in pertinent part, 
that the veteran was subjected to extreme cold conditions in 
Korea while they were both stationed there during the Korean 
War.  He noted that the veteran complained of pain in his 
legs and feet, but refused to go to sick call.  

VA outpatient treatment records from June 2002 to April 2004 
were associated with the claims folder and reviewed.  These 
records revealed that the veteran participated in a wellness 
program to assist in circulation problems.  In March 2004, it 
was noted that the veteran had varicose veins, but did not 
desire surgical intervention.  The etiology of his varicose 
veins was not noted.  

The veteran underwent VA examination in May 2004.  The 
veteran gave a history of being diagnosed with varicose veins 
in 1982.  He complained of pain over the veins for which he 
takes aspirin and sometimes Vioxx.  He noted that he was 
evaluated by vascular surgery but did not want any surgery 
performed.  He stated that he wore elastic stockings and 
elevated his legs periodically.  He noted that he did not 
have varicose veins upon entry into service.  Physical 
examination revealed varicose veins about 3 inches in length 
and 0.2 inches in width on the posterior aspect of the right 
leg, and approximately 1 inch in length over the posterior 
aspect of the left leg.  These areas were soft, mildly 
tender, and without ulceration.  There was no induration 
noted and no signs of inflammation.  Bleeding was also not 
noted.  The pertinent diagnostic impression was varicose 
veins, soft to palpate, without any signs of inflammation, 
bleeding, or scars.  The examiner opined that cold injury did 
not give rise to varicose veins and the veteran's prolonged 
standing over a period of 21 months could not have resulted 
in varicose veins 30 years later.  

After a thorough review of the record, it is clear that the 
veteran's varicose veins are not the result of service.  
Although the veteran and his comrade related a history of 
sustaining extreme cold weather conditions in Korea in 
service, there is no medical evidence of treatment for 
varicose veins as a result of these cold weather conditions.  
After service, the veteran's medical records do show that he 
presently has varicose veins, treatment received and 
diagnosed in 1982, many years after service.  The most recent 
VA examiner who examined his varicose veins in May 2004, 
specifically opined that cold injury did not cause the 
veteran's varicose veins, nor did prolonged standing for 21 
months in service cause varicose veins 30 years later.  Only 
the veteran's statements associate his varicose veins with 
service.  It is well established that laypersons cannot 
provide competent evidence when an expert opinion is 
required, as is the case with establishing the etiology or 
diagnosis of a medical condition.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Therefore, service connection is not warranted for varicose 
veins due to service.  


ORDER





____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


